DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

 

            Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-3, 5-13 and 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Koh (U.S. Patent Application Publication 2017/0171609) in view of Gurha (U.S. Patent Application 2016/0007083) in further view of Majid (U.S. Patent No. 9,681,183) in further view of Childers et al. (U.S. Patent Application Publication 2021/0142761). 
	Referring to claim 1, Koh discloses an electronic apparatus comprising a communications interface, a display and a processor (see Figures 1-3).
	Koh discloses that the electronic apparatus is configured to, based on content being received from a source apparatus via the communication interface, obtain feature information of the received content, and transmit the obtained feature information to an external server (see Paragraph 0105).
	Koh also discloses receiving, from the external server, identification information of the content, the identification information being obtained based on the transmitted feature information (see Paragraph 0106).
	Koh fails to teach that based on a predetermined display mode being activated according to a signal that is received from the source apparatus via the communication interface, obtain information regarding a first time point when the predetermined display mode is activated and that based on the predetermined display mode being deactivated, obtain information regarding a second time point when the predetermined display mode is deactivated after the first time point and obtain information regarding the content that is displayed via the display, based on the received identification information, the obtained information regarding the first time point, and the obtained information regarding the second time point.
	Gurha discloses that based on a predetermined display mode being activated according to a signal that is received from the source apparatus via the communication interface (see Paragraph 0345 for determining if a predetermined mode is on by determining if a user is “active” or not), obtain information regarding a first time point when the predetermined display mode is activated (see Paragraph 0345 for turning data collection on when the user is “active”).
Gurha also discloses that based on the predetermined display mode being deactivated (see Paragraph 0345 for determining if a predetermined mode is on by determining if a user is “active” or not), obtain information regarding a second time point when the predetermined mode is turned off after the first time point (see Paragraphs 0093-0094 for not only determining a channel selection time (time the user is actively watching a TV program), but also a user watching time that represents when a user stopped watching the TV program and is no longer active).
Gurha also discloses obtaining information regarding the content that is displayed via the display, based on received identification information, the obtained information regarding the first time point, and the obtained information regarding the second time point (see Paragraphs 0093-0094 and 0377-0417 for the data collected when the user is actively watching a TV program).
Gurha also discloses that the signal received from the source apparatus includes control information based on a type of the content received from the source apparatus (see Paragraph 0344 for server sending an ad hoc Ping request, based on a target event/program being aired)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify content characteristic processing system, as taught by Koh, using the information obtaining functionality, as taught by Gurha, for the purpose of providing a more reliable system that is easier for users to use and access, thereby broadening the audience that may enjoy/employ and exploit the feature sets of the ACEM (see Paragraph 0482 of Gurha).
Koh and Gurha fail to teach that the signal received from the source apparatus includes control information for allowing the electronic apparatus to activate or deactivate the predetermined display mode.
Majid discloses a server that sends a signal that includes control information for allowing the electronic apparatus to activate or deactivate the predetermined display mode (see Figure 6 and Column 9, Line 63 through Column 10, Line 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify signal sent from the source apparatus, as taught by Koh and Gurha, using the display mode activation control information, as taught by Majid, for the purpose of activating a television display that is currently in low-powered, standby, screensaver or other mode where the display content is not simultaneously displayed on the screen (see Column 10, Lines 10-12 of Majid).
Koh, Gurha and Majid fail to teach that the control information includes instruction information for changing a response time of the display based on the type of content.
Childers discloses control information that includes instruction information for changing a response time of the display based on the type of content (see Figure 2, Paragraph 0024 and Paragraph 0028).
  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the control information, as taught by Koh, Gurha and Majid, using the response time control information, as taught by Childers, for the purpose of allowing a user to implement varying levels/intensities of the applied visual effects to one or more partitions of the display area of the electronic display device (see Paragraph 0014 of Childers).
 
Referring to claim 2, Koh discloses that the processor is further configured to identify a content information of the displayed content, based on the identification information received from the external server (see Paragraphs 0063 and 0084).  Gurha discloses that content information includes the title of the program (see Paragraph 0394).
Gurha also discloses identifying a reproduction time period of the content of which the title is identified, based on the obtained information regarding the first time point and the obtained information regarding the second time point (see Paragraphs 0345, 0347 and 0404-0408).

Referring to claim 3, Koh discloses that the processor is further configured to obtain the identification information of the content, based on the feature information that is obtained after the first time point and before the second time point, among a plurality of pieces of the identification information received from the external server (see Paragraph 0106 for identifying a plurality of matching information based on the feature information of an entire scene obtained from time t1, wherein the feature information for the scene 510 is extracted, therefore feature information is obtained after the start of time t1 as the scene continues to play and before time t2 which represents a different scene 520 (see Figure 5)).

Referring to claim 6, Koh and Gurha disclose all of the limitations of claim 4, but fail to teach that the control information is provided from the source apparatus to the electronic apparatus supporting an HDMI standard of a predetermined or higher version.
The Examiner takes Official Notice that a source apparatus can be connected to an electronic apparatus using a HDMI standard of a predetermined or higher version.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify content characteristic processing system, as taught by Koh and Gurha, using the HDMI connection, as taught by the Examiner’s statement of Official Notice, for the purpose of providing a high definition television signal, capable of also sending and receiving control information (using the CEC channel), for the viewer to enjoy.

Referring to claim 7, Gurha discloses that the content is game content (see Paragraph 0066).

Referring to claim 8, Gurha discloses that the feature information comprises any one or any combination of video feature information and audio feature information (see Paragraph 0106), and wherein the processor is further configured to:
capture images of a content currently being watched among the content received from the source apparatus, at a predetermined time interval (see Paragraphs 0106-0107).
obtain the video feature information, based on values of the captured images (see Paragraph 0107).
obtain frequency information of acoustic information of the content currently being watched, at the predetermined time interval (see Paragraphs 0102 and 0106-107); and
	obtain the audio feature information, based on the obtained frequency information (see Paragraphs 0106-0107).
	Koh and Gurha fail to teach obtaining video feature information based on pixel values of the captured images.
The Examiner takes Official Notice that a system can obtain video feature information based on pixel values of the captured images.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify content characteristic processing system, as taught by Koh and Gurha, using the pixel value analysis functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of providing analysis of portions of a video program, as opposed to the entire frame, thereby only analyzing portions of the video program of interest to the user.

Referring to claim 9, Gurha discloses that based on a number of pieces of the identification information of the content obtained based on the video feature information being more than one, the audio feature information is additionally used for obtaining identification information corresponding to the content currently being watched among a plurality of pieces of the obtained identification information (see Paragraph 0107 for using multiple digital signatures in the captured audio and video).

Referring to claim 10, Gurha discloses that the processor is further configured to obtain the video feature information from a predetermined number of recently captured images among the captured images (see Paragraphs 0167-0168).

Referring to claims 11-13 and 16-20, see the rejection of claims 1-4 and 6-10, respectively.

Referring to claim 21, see the rejection of claim 1.
Referring to claim 23, see the rejection of claim 3.


Allowable Subject Matter
Claims 5, 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 28, 2022